DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “selected ones of the electrodes” in line 9, “first and second disjoint groups of electrodes” in lines 10-11, and “the electrodes” in lines 12 and 15 are the same as the “multiple electrodes” claimed in line 5 or if they are all different electrodes. It is also unclear whether the “first and second disjoint groups of electrodes” in lines 10-11 have multiple electrodes in each group or just one electrode in each group. Clarity is needed. For examination purposes, these electrodes will be considered the same as the multiple electrodes claimed in line 5. Dependent claims inherit these issues
Regarding claims 1, 8, 17, and 18, it is unclear what is meant by the claim language “one or more bipolar ablation energy”. This language could claim different types of energies or different energy pulses. Clarity is needed. For examination purposes, the language will be interpreted to mean different energy pulses. Dependent claims inherit this issue. 
Claim 6 recites the limitation “the organ” in line 3. There is insufficient antecedent basis for this limitation in the claim. Dependent claims inherit this deficiency.
Regarding claim 9, it is unclear whether the first and second group of bipole electrodes are the same groups of electrodes claimed in claim 1 of if they are different electrodes. Clarity is needed. For examination purposes, the electrodes will be interpreted as the same electrodes claimed in claim 1. 
Claim 9 recites the limitation "the one or more bipolar ablation pulses" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim language will be interpreted as “the one or more bipolar ablation energy”. Dependent claims inherit this deficiency. 
Regarding claim 10, it is unclear whether the “third and fourth groups of the electrodes” in lines 1-2 have multiple electrodes in each group or just one electrode in each group. Clarity is needed.
Regarding claim 11, it is unclear whether “some of the electrodes” in line 6, “first and second disjoint groups of electrodes” in lines 8-9, and “the electrodes” in lines 9 and 12 are the same as the “multiple electrodes” claimed in line 5 or if they are all different electrodes. Clarity is needed. For examination purposes, these electrodes will be considered the same as the multiple electrodes claimed in line 5. It is also unclear whether the “first and second disjoint groups of electrodes” in lines 8-9 have multiple electrodes in each group or just one electrode in each group. Clarity is needed. Dependent claims inherit these issues.
Regarding claim 19, it is unclear whether the “third and fourth groups of the electrodes” in lines 1-2 have multiple electrodes in each group or just one electrode in each group. Clarity is needed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the claim language “the method according to claim 19”, but a claim cannot depend on itself because it fails to further limit the subject matter of the claim upon which it depends. For examination purposes, the claim language will be read as “the method according to claim 11.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Viswanathan et al., US 20180085160, herein referred to as "Viswanathan".
Regarding claim 1, Viswanathan discloses a system (Figure 1: ablation system 100), comprising: a catheter (Figure 7: catheter shaft 710) comprising: an expandable frame (Figure 7: set of splines 714 and [0094]), coupled to a distal end of the catheter (Figure 7 and [0096]: “A proximal end of the set of splines (714) may be coupled to a distal end of the catheter shaft (710)”); and multiple electrodes (Figure 7: electrodes 716 and 716’), which are disposed on the expandable frame in a radial geometry (Figure 7 and [0094]: “the set of splines bow radially outward”); a switching assembly ([0071]-[0072]), which is electrically connected to the catheter (Figure 1: apparatus 120, which includes processor 124 and signal generator 122, which comprise the switching assembly, is connected to ablation device 110), and is configured to electrically short between selected ones of the electrodes ([0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein. For example, a first electrode of a group of electrodes may be configured as an anode and a second electrode of the group of electrodes may be configured as a cathode.”); and a processor (Figure 1: processor 124), which is configured, for first and second disjoint groups of the electrodes (Figure 7: electrodes 716 and 716’ and [0097]: “For example, the electrodes (716) electrically coupled to a first spline wire (718) may differ in size and/or shape from electrodes (716′) electrically coupled to a second spline wire (719).”), to control the switching assembly to electrically short the electrodes within each of the first and second groups ([0015] and [0071]), to apply one or more bipolar ablation energy ([0189]: “For example a biphasic signal may be applied to ablate tissue.”) between the first and second groups when the electrodes are placed in contact with a target biological tissue ([0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein. For example, a first electrode of a group of electrodes may be configured as an anode and a second electrode of the group of electrodes may be configured as a cathode.”).
Regarding claim 4, Viswanathan discloses the system according to claim 1, wherein the electrodes (Figure 7: electrodes 716 and 716’) are disposed between a vertex of the expandable frame (Figure 7: vertex of the expandable frame is at the proximal end of set of splines 714) and a coupling point between the expandable frame and the distal end of the catheter (Figure 7: electrodes 716 and 716’ are between a vertex of the expandable frame and distal cap 712).
Regarding claim 6, Viswanathan discloses the system according to claim 1, wherein, when placed in contact with the target tissue, the electrodes are configured to sense electrical signals from the organ ([0012] and [0076]).
Regarding claim 7, Viswanathan discloses the system according to claim 1, wherein the patient organ comprises a patient heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein the sensed electrical signals comprise intra-cardiac electrical signals for mapping the patient heart ([0076]).
Regarding claim 8, Viswanathan discloses the system according to claim 1, wherein the one or more bipolar ablation energy comprises one or more irreversible electroporation (IRE) pulses ([0004]).
Regarding claim 9, Viswanathan discloses the system according to claim 1, and further discloses a system comprising a pulse generator (Figure 1: signal generator 112), which is configured to produce at least a first set of the one or more bipolar ablation pulses to a first group of bipole electrodes, and a second set of the one or more bipolar ablation pulses, different from the first set to a second group of bipole electrodes ([0071] and [0073]: “The signal generator (122) may be configured to generate pulse waveforms for irreversible electroporation of tissue, such as, for example, pulmonary vein ostia. For example, the signal generator (122) may be a voltage pulse waveform generator and deliver a pulse waveform to the ablation device (110).” And [0074]).
Regarding claim 10, Viswanathan discloses the system according to claim 9, wherein, for third and fourth groups of the electrodes that are disjoint from one another and from the first and second groups ([0074]), the processor (Figure 1: processor 124) is configured to: control the switching assembly to electrically short the electrodes within each of the third and fourth groups ([0015] and [0071]), and control the pulse generator (Figure 1: signal generator 112 is part of apparatus 120 and thus is connected to processor 124) to apply: the first set between the first and second groups, and the second set between the third and fourth groups ([0071] and [0073]: “The signal generator (122) may be configured to generate pulse waveforms for irreversible electroporation of tissue, such as, for example, pulmonary vein ostia. For example, the signal generator (122) may be a voltage pulse waveform generator and deliver a pulse waveform to the ablation device (110).” And [0074]).
Regarding claim 11, Viswanathan discloses a method, comprising: inserting into a patient organ ([0074]), a catheter (Figure 7: catheter shaft 710) comprising: an expandable frame (Figure 7: set of splines 714 and [0094]), coupled to a distal end of the catheter (Figure 7 and [0096]: “A proximal end of the set of splines (714) may be coupled to a distal end of the catheter shaft (710)”), and  multiple electrodes (Figure 7: electrodes 716 and 716’), which are disposed on the expandable frame in a radial geometry (Figure 7 and [0094]: “the set of splines bow radially outward”); placing at least some of the electrodes in contact with a target tissue of the organ ([0074]); for first and second disjoint groups of the electrodes (Figure 7: electrodes 716 and 716’ and [0097]: “For example, the electrodes (716) electrically coupled to a first spline wire (718) may differ in size and/or shape from electrodes (716′) electrically coupled to a second spline wire (719).”), electrically shorting between the electrodes within each of the first and second groups ([0015] and [0071]); and applying one or more bipolar ablation energy ([0189]: “For example a biphasic signal may be applied to ablate tissue.”) between the first and second groups when the electrodes are placed in contact with the target tissue ([0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein. For example, a first electrode of a group of electrodes may be configured as an anode and a second electrode of the group of electrodes may be configured as a cathode.”).
Regarding claim 13, Viswanathan discloses the method according to claim 11, wherein the electrodes (Figure 7: electrodes 716 and 716’) are disposed between a vertex of the expandable frame (Figure 7: vertex of the expandable frame is at the proximal end of set of splines 714) and a coupling point between the expandable frame and the distal end of the catheter (Figure 7: electrodes 716 and 716’ are between a vertex of the expandable frame and distal cap 712).
Regarding claim 15, Viswanathan discloses the method according to claim 11, further comprising sensing electrical signals from the organ ([0012] and [0076]).
Regarding claim 16, Viswanathan discloses the method according to claim 15, wherein the patient organ comprises a patient heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein sensing the electrical signals comprises sensing intra-cardiac electrical signals for mapping the patient heart ([0076]).
Regarding claim 17, Viswanathan discloses the method according to claim 11, wherein applying the one or more bipolar ablation energy comprises applying, to the target tissue, one or more irreversible electroporation (IRE) pulses ([0004]).
Regarding claim 18, Viswanathan discloses the method according to claim 11, and further discloses a method comprising producing at least a first set of the one or more bipolar ablation energy, and a second set of the one or more bipolar ablation energy, different from the first set ([0071] and [0073]: “The signal generator (122) may be configured to generate pulse waveforms for irreversible electroporation of tissue, such as, for example, pulmonary vein ostia. For example, the signal generator (122) may be a voltage pulse waveform generator and deliver a pulse waveform to the ablation device (110).” And [0074]).
Regarding claim 19, Viswanathan discloses the method according to claim 11, wherein, for third and fourth groups of the electrodes that are disjoint from one another and from the first and second groups ([0074]), electrically shorting the electrodes within each of the third and fourth groups ([0015] and [0071]), and applying, the first set between the first and second groups, and the second set between the third and fourth groups ([0071] and [0073]: “The signal generator (122) may be configured to generate pulse waveforms for irreversible electroporation of tissue, such as, for example, pulmonary vein ostia. For example, the signal generator (122) may be a voltage pulse waveform generator and deliver a pulse waveform to the ablation device (110).” And [0074]).
Regarding claim 20, Viswanathan discloses the method according to claim 11, wherein the organ comprises heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein applying the one or more bipolar ablation energy ([0189]: “For example a biphasic signal may be applied to ablate tissue.”) comprises treating arrhythmia in the heart by applying the one or more bipolar ablation energy to the target tissue of the heart ([0227]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Viswanathan (Figure 7) in view of Embodiment B of Viswanathan (Figure 2).
Regarding claims 2 and 12, Embodiment A of Viswanathan discloses the system according to claim 1 and the method according to claim 11, respectively, but does not disclose a system wherein at least one of the electrodes is disposed along an axis of the catheter.
However, Embodiment B of Viswanathan discloses a system wherein at least one of the electrodes (Figure 2: electrodes 212) is disposed along an axis of the catheter (Figure 2: catheter 210 and [0081]: “The distal portion of the catheter (210) may include a set of electrodes (212)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Embodiment A of Viswanathan with electrodes disposed along an axis of the catheter as disclosed by Embodiment B of Viswanathan so that the electrodes can contact an inner radial surface of a lumen ([0081]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Krimsky et al., US 20200398048, herein referred to as "Krimsky".
Regarding claim 3, Viswanathan discloses the system according to claim 1, but does not disclose a system wherein the switching assembly comprises a mechanical switch or an electronic switch.
However, Krimsky discloses a system (Figure 1: pulmonary tissue modification system) wherein the switching assembly ([0013]: “switches to individually provide an electric signal of the pulsed electric field energy to each of the at least one additional electrodes”) comprises a mechanical switch or an electronic switch ([0080]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Viswanathan with a switching assembly that comprised an electronic switch as disclosed by Krimsky to prioritize energy delivery through each of the at least one additional electrode when provided the electric signal so as to create an additional treatment area corresponding to each of the at least one additional electrodes (Krimsky [0013]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Viswanathan (Figure 7) in view of Embodiment C of Viswanathan (Figure 10).
Regarding claims 5 and 14, Embodiment A of Viswanathan discloses the system according to claim 1 and the method according to claim 11, respectively, but does not disclose a system wherein the expandable frame comprises a balloon or a basket.
However, Embodiment C of Viswanathan discloses a system wherein the expandable frame (Figure 10: first balloon 1012 and [0186]: “first balloon (1012) in an expanded (e.g., inflated) configuration”) comprises a balloon or a basket (Figure 10: first balloon 1012).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Embodiment A of Viswanathan with an expandable frame that comprises a balloon as disclosed by Embodiment C of Viswanathan to deliver energy to ablate tissue by irreversible electroporation ([0186]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794